Main, J. —
This is an action for the recovery of possession of real property and damages for the detention thereof. The cause was tried to the court, and the pivotal facts as found by the court are as follows: At the time of the commencement of this action, and for more than eight years prior thereto, the respondents were in possession of lot 6, block 12, McMahon’s First addition to Arlington, Snohomish county, state of Washington. The respondents entered into possession of this lot under claim of right and in good faith, and during all the time were in open, notorious, exclusive, and adverse possession of the same. While in such possession, they placed upon the lot, subsequent to the 11th day of June, 1903, permanent improvements, which were at the time of the trial of the reasonable value of $200. The trial court further found, that the appellants were the owners of the lot, and that they were entitled to the possession thereof; that the reasonable rental value of the lot during the time of the occupancy of the same by the defendants was the sum of $40. Thereupon the court entered judgment in favor of the respondents for the sum of $160, and in favor of the appellants for the possession of the lot. From the judgment, this appeal is taken.
Three grounds of error are urged; (1) the insufficiency of the evidence to sustain the court’s findings with reference to the improvements; (2) that the amount allowed the appellants in the judgment as the rental value of the lot is less than the evidence warranted; and (3) that the respondents were mere trespassers, and therefore had no legal claim against the appellants for the permanent improvements to the lot. Upon this appeal, no question of law is presented. The findings of the trial court are specifically against the appellants on all points urged. From a reading of the record, we are unable to say that the findings of the trial court are not sustained by the fair preponderance of the evidence. The judgment will therefore he affirmed.
Mount, Ellis, Morris, and Fullerton, JJ., concur.